internal_revenue_service number release date index number ------------------- ---------------- --------------------------- department of the treasury washington dc person to contact ------------------------- telephone number --------------------- refer reply to cc psi b04 - plr-103884-09 date july re ---------------------------------------------- ---------------------------------------------- legend grantor ---------------------------------------------- spouse ------------------------------------------------ trust ------------------------------------------------------------------------------------- dollar_figurex ------------- accountant --------------------------- firm ------------------------ date ---------------------- year ------- year ------- year ------- year ------- dear ------------- this responds to your authorized representative’s letter dated date requesting an extension of time pursuant to sec_2642 of the internal_revenue_code and sec_301_9100-3 of the procedure and administration regulations to make an allocation of generation-skipping_transfer gst_exemption facts the facts and representations submitted are summarized as follows grantor and spouse created an irrevocable_trust trust on date1 for the benefit of their plr-103884-09 descendants grantor is the trustee of trust trust was funded in year with real_property with a fair_market_value of dollar_figurex grantor and spouse hired accountant to prepare all necessary federal and state forms and to properly calculate and report the gift and gst taxes arising from their gift in year accountant signed an affidavit stating that he was engaged to prepare the form sec_709 united_states gift and generation-skipping tax_return for grantor and spouse to report their gifts of one-half of the property to trust he further stated that he understood that the engagement included properly calculating any gst tax that arose from the gift and determining whether grantor or spouse needed to allocate their gst_exemption to trust he also stated that due to his lack of understanding of the gst tax he never provided grantor and spouse with any information regarding the gst_exemption allocation the error was discovered by grantor and spouse’s estate_planning attorney at firm while he was reviewing the trust and other estate_planning documents including the prior gift_tax returns from year to year distributions were made to grantor and spouse’s children in year one of those children died in year distributions were made to grandchildren who are the children of the deceased child a return reporting those year distributions has not yet been filed pending this ruling_request law and analysis sec_2601 imposes a tax on every generation-skipping_transfer gst made by a transferor to a skip_person a generation-skipping_transfer is defined under sec_2611 as a taxable_distribution a taxable_termination and a direct_skip sec_2631 as in effect for the tax_year at issue provided that for purposes of determining the gst tax every individual shall be allowed a gst_exemption of dollar_figure adjusted for inflation under sec_2631 which may be allocated by such individual or his executor to any property with respect to which such individual is the transferor sec_2631 provides that any allocation under sec_2631 once made shall be irrevocable sec_26_2632-1 of the generation-skipping_transfer_tax regulations provides that an allocation of gst_exemption to property transferred during the transferor’s lifetime is made on form_709 sec_2642 provides that except as provided in sec_2642 if the allocation of the gst_exemption to any transfers of property is made on a gift_tax_return filed on or before the date prescribed by sec_6075 for such transfer the value of such property for purposes of sec_2642 shall be its value as finally determined for purposes of chapter within the meaning of sec_2001 plr-103884-09 sec_2642 provides that the secretary shall by regulation prescribe such circumstances and procedures under which extensions of time will be granted to make an allocation of gst_exemption described in sec_2642 or and an election under sec_2632 or c such regulations shall include procedures for requesting comparable relief with respect to transfers made before the date of the enactment of this paragraph sec_2642 provides that in determining whether to grant relief under sec_2642 the secretary shall take into account all relevant circumstances including evidence of intent contained in the trust instrument or instrument of transfer and such other factors as the secretary deems relevant for purposes of determining whether to grant relief the time for making the allocation or election shall be treated as if not expressly prescribed by statute notice_2001_50 2001_2_cb_189 provides that under sec_2642 the time for allocating the gst_exemption to lifetime transfers is to be treated as if not expressly prescribed by statute and taxpayers may seek an extension of time to make an allocation described in sec_2642 or b under the provisions of sec_301_9100-3 sec_301_9100-3 provides the standards used to determine whether to grant an extension of time to make an election whose due_date is prescribed by a regulation and not expressly provided by statute in accordance with sec_2642 and notice_2001_50 taxpayers may seek an extension of time to make an allocation described in sec_2642 or b or an election described in sec_2632 or c under the provisions of sec_301_9100-3 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides the evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 provides that a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election based on the facts submitted and representations made we conclude that the requirements of sec_301_9100-3 are satisfied therefore grantor is granted an extension of time of days from the date of this letter to make an allocation of his available gst_exemption with respect to his transfer to trust in year the allocation will be effective as of the date of the transfer to trust and the value of the transfer to trust as determined for federal gift_tax purposes will be used in determining the inclusion_ratio with respect to trust plr-103884-09 this allocation should be made on a supplemental form_709 and filed with the internal_revenue_service cincinnati service_center at the following address internal_revenue_service cincinnati service center-stop cincinnati ohio a copy of this letter should be attached to the supplemental form_709 the rulings contained in this letter are based upon information and representations submitted by the taxpayers and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as specifically ruled herein we express no opinion on the federal tax consequences of the transaction under the cited provisions or under any other provisions of the code this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent sincerely curt g wilson associate chief_counsel passthroughs and special industries enclosure copy for sec_6110 purposes copy of this letter
